We grieved 
to learn of the aviation disaster yesterday in Lagos, which caused the death 
of 163 members of the Nigerian military. On this sad occasion I should like 
to convey to the people and the Government of Nigeria our most sincere 
condolences. 
First Sir, on behalf of the delegation of Cote d'Ivoire I congratulate 
you on your election as President of the current session of the General 
Assembly. The confidence expressed in you by the Assembly is recognition both 
of you personally and your professionalism and of the important role played by 
your country in the achievement of the noble objectives of our Organization. 
I should also like to take this opportunity to pay tribute to your 
predecessor, Mr. Samir Shihabi, who discharged his responsibilities as 
President of the forty-sixth session of the General Assembly with such talent 
and dignity. 
Finally, I should not forget our Secretary-General, 
Mr. Boutros Boutros-Ghali, to whom I should like to address our most sincere 
congratulations on the vitality and ability he has demonstrated in the 
management of our Organization. His report, which provides an exhaustive view 
of the activities of the Organization, enables us to take up our debate with 
specific, current information. 
We most warmly welcome all those States that have just joined the 
Organization, thus highlighting its universality. 
Events in recent years have caused serious upheavals in international 
relations. The division of the world into two rival blocs is a thing of the 
past. The trend towards negotiation and emerging cooperation is the prelude 
to a new world order that has yet to take shape. Situations and certainties, 
which had in the past seemed immutable are changing, slowly but surely. We 
are currently witnessing political, economic, social and cultural 
transformations. We hope these developments, which seem to augur new 
international relations, will make it possible to meet the challenges of today. 
The have-nots of the world greeted with great hope the end of the cold 
war, and with the end of the arms race looked to the future sure that the 
world was moving towards peace, justice and solidarity. 
Unfortunately, while solidarity should have been strengthened, 
selfishness and the defence of short-term interests have intensified, to the 
detriment of cooperation for the mutual benefit of the various partners in 
international relations. 
Today the developed countries and the major economic, monetary and 
financial institutions have found it necessary to link their assistance to the 
establishment of what they consider to be democracy in the recipient 
countries, for which it is now a matter of linking the grant of external 
financial resources not merely to an economic reform programme based on the 
rules of the market, but also to respect for political pluralism. 
Regrettably, on the world scale, there is no longer a strategic or 
economic alternative that might counter this approach. 
If democracy is taken to mean more justice and increased popular 
participation in the management of a country's affairs, the Ivorian Government 
can be proud of its record. 
Indeed, the first version of the Constitution of Cote d'Ivoire, which has 
been in effect since independence, provides for a multiparty system, in its 
articles 6 and 7. 
In Cote d'Ivoire, the idea of democracy has always been part and parcel 
of the political process. Democracy and human rights have no borders. They 
are universal values, which should nevertheless have national roots. They 
cannot be imported, sold or bought, neither can they be imposed from outside. 
In international terms, this democratic process should logically entail 
greater involvement by States, be they large, small or medium-sized, in the 
consideration and solving of international problems of common interest. 
Therefore, it is not enough that the United Nations should become more 
universal merely within the General Assembly. This trend must also be 
reflected in the other principal organs if the Organization's democratic 
nature is to be enhanced. 
In spite of the progress achieved in various fields, an overview of the 
map of the world indicates that the international landscape is still covered 
by large grey areas of real and potential conflict. The stability of States 
is shaken by violent religious, social, cultural and linguistic struggles, as 
well as by unusually grave economic problems. 
The countries of the South in general, and African countries in 
particular, with their scores of refugees, are still prey to conflicts that 
seriously jeopardize the peace and security that are essential for their 
development. 
In South Africa, while we welcome the considerable progress achieved in 
dismantling apartheid, we are saddened by the escalation of violence. In this 
regard, we must appeal most urgently to all our South African brothers to put 
an end to the violence, massacres and abuses of all types that continue to 
cast a pall over the country and further to complicate the already difficult 
and complex task of those who are striving to build in South Africa a 
democratic, non-racial system through dialogue and negotiation. We welcome 
the forthcoming meeting between Mr. Nelson Mandela and Mr. Frederik de Klerk, 
and we hope that the negotiations under way will lead to a resumption of the 
negotiations within the Convention for a Democratic South Africa. 
Elsewhere in Africa internal conflicts with tragic consequences are still 
causing upheavals in Somalia, Rwanda and Liberia, to name but a few countries. 
With regard to a country on our borders Liberia the Committee of 
Five, chaired by President Houphouet-Boigny and set up by the fourteenth 
session of the Conference of Heads of State and Government of the Economic 
Community of West African States (ECOWAS), held in Abuja on 6 July 1991, met 
four times in Yamoussoukro and once in Geneva, in April 1992. The agreement 
that emerged from these many meetings, commonly called the Yamoussoukro IV 
Agreement, was endorsed by summit meetings of ECOWAS, the Organization of 
African Unity and the Movement of Non-Aligned Countries as the best framework 
for finding a just and lasting solution to the Liberian crisis. 
Nevertheless, military aspects of the implementation of the Agreement 
have caused difficulties, with regard to the billeting and disarming of the 
belligerents, essential steps for the holding of free, fair and democratic 
elections. 
The appearance of a new faction, the United Liberation Movement for 
Democracy in Liberia (ULIMO), on the scene of the Liberian conflict, has 
created a new situation of insecurity, increasing the existing distrust 
between the parties to the conflict. 
We hope that the new consultations under way, initiated by the President 
of ECOWAS and the Chairman of the Committee of the Five, will make possible 
reconsideration of the problems of Liberia as a whole in order more 
effectively to focus on the factors that will enable all the armed factions to 
apply in good faith the provisions of the Yamoussoukro IV Agreement. 
We urgently appeal to all Liberians to go a step further and to begin a 
constructive dialogue that alone can effectively help the international 
community to enable them to find a lasting solution to their problems and to 
the future of their country. For his part. President Houphouet-Boigny, who has been working tirelessly 
for peace in Africa and throughout the world, will fully support the process 
begun in order to solve the Liberian crisis so that the fraternal people of 
Liberia, to which we are linked by so many bonds, might finally have peace. 
In Angola, after 14 years of liberation struggle against the colonizing 
Power followed by 16 years of fratricidal struggle. Cote d'Ivoire commends the 
signing of the peace agreements which occurred in Lisbon in May 1991. 
Cote d'Ivoire most earnestly hopes that the multipartite elections that are to 
be held on 29 and 30 September will take place under the best possible 
circumstances so as to enable the fraternal people of Angola freely to choose 
their officials and fully to concentrate on the enormous task of 
reconstruction and development that lies ahead. 
In the Middle East, the Israeli-Arab conflict remains a major and 
constant source of concern despite the new peace initiatives that emerged from 
the historic Madrid meeting. 
Hope, however, has been renewed owing to the recent negotiations during 
which we noted with satisfaction an encouraging attitude on the part of the 
parties to the conflict, which seem determined to move forward with the peace 
process. 
The situation in the Persian Gulf still remains alarming, and the 
possibility of the conflict resuming cannot be ruled out. Hence we shall 
continue fully to support, as we did last year during our mandate in the 
Security Council, the complete implementation of all resolutions linked to the 
Gulf Crisis, especially Security Council resolution 687 (1991), of 
3 April 1991, which lays down the conditions for a permanent cease-fire in the 
Gulf governing post-war relations between Iraq and Kuwait. 

Furthermore, the quest for increased stability in some States is 
accompanied by the troubling phenomenon of sometimes violent disintegration in 
other States, in Europe and in various areas of the developing world. The 
situation in the Balkans and the tragedy of the people of Bosnia and 
Herzegovina are a perfect illustration of this. 
Confronted with these various situations, we must seek a new approach to 
settling conflicts. Quite rightly, we are now stressing once again the need 
for preventive diplomacy, which would have the effect of identifying areas of 
potential conflict and stemming crises before they degenerate into armed 
confrontation. 
That is why my country. Cote d'Ivoire, supports the report of the 
Secretary-General on strengthening the capacity of the United Nations for 
preventive diplomacy, peacemaking and peace-keeping. This report has the same 
objective as that of the Secretary-General of the Organization of African 
Unity (OAU), that is, to create mechanisms for the prevention, management and 
settlement of conflicts, the principle of which was adopted during the 
twenty-eighth regular session of the Assembly of Heads of State and Government 
of the OAU, which met in Dakar last July. 
The concerns and the worries that we reiterated last year from this very 
rostrum, which pertained to signs of a slowdown in world economic activity, 
have unfortunately become reality, to the extent that we have seen a real 
decline in the growth rate of global production of the world economy in 1991, 
accompanied by a concomitant drop in the volume of world trade. 
In this regard, we should emphasize the substantial drop in the growth 
level of imports of industrialized countries, the major export markets for raw 
materials produced by developing countries. 

The impact of such a situation on African countries has been 
catastrophic, since the recession in the industrialized countries has not only 
kept raw-materials prices at very low levels, but has also had the consequence 
of reducing the quantities exported, thereby causing a very substantial drop 
in the export earnings of African countries. 
Nevertheless, in spite of the unfavourable economic environment, African 
countries including my own. Cote d'Ivoire, in particular have courageously 
continued to pursue efforts undertaken as part of the structural adjustment 
process and drastic economic reform, with all that this entails in terms of 
the risk of social unrest. 
As regards my country, those measures have none the less allowed for the 
establishment of macro-economic balances, which means that we might achieve a 
5 per cent growth rate by 1995. 
However, in order to reduce as soon as possible the social cost of 
structural adjustment measures, we must resume the still-unfinished debate on 
North-South relations between rich and poor countries, between industrialized 
countries and those that do not have the means of paying their debts nor of 
relaunching their stricken economies. 
In this regard, we should, in the financial sphere, come up with a final 
solution to external debt problems that takes into account debtor countries' 
actual repayment abilities. This restructuring of external debt should be 
supplemented by the granting of substantial financial assistance, on 
concessional terms, as was the case with Eastern Europe. 
While we are asking developing countries to make ever-greater efforts and 
sacrifices, we see from the analysis of recent statements by International 
Monetary Fund (IMF) and World Bank heads, Messrs. Michel Camdessus and Lewis Preston, that rich countries are the ones setting a bad example in 
managing the world economy. These countries, they say, are not conforming to 
any budgetary discipline, which ends up costing developing countries dearly. 
Those officials also pointed out that only 5 of the 20 richest countries 
in the world have devoted 0.7 per cent of their gross national product to 
development assistance, in accordance with the objectives set by the United 
Nations. Even the International Development Association (IDA) today appears 
to be imperilled in that it is not sure that it will be able to obtain the $18 
billion considered absolutely necessary for its functioning. 
Contrary to this trend, we welcome Japan's decision to hold, in 1993, a 
conference on development in Africa. 
As President Houphouet-Boigny has often said: "The real problem of 
Africa today is above all economic and financial". He also stated, recently 
at the OAU Summit in Dakar, that the only difference between developed and 
developing countries is that the former have the technological capacity to 
process our raw materials into finished products for their own consumption 
and to use any surplus for export, while the latter can only export their raw 
materials, be they agricultural, mining or mineral products. 
Such a situation must change, and to this end, the assistance and 
cooperation of our northern partners should no longer restrict us indefinitely 
to the role of providers of raw materials but rather enable us, thanks to the 
processing of part or all of our raw materials, to also become consumer 
countries. 
But pending this development, which should not be delayed, we producers 
of raw materials, be they agricultural, mining or mineral products, fervently 
hope that the markets for the majority of our commodities will be organized 
 
within the framework of appropriate international agreements that would take 
into account the best interests of both consumers and producers. 
That is why I should like to avail myself of this opportunity to appeal 
most earnestly to the States members of the European Economic Community (EEC), 
whose constant support for developing countries has been unfailing, to take 
determined action, individually and collectively, in order to foster the 
forthcoming conclusion of new international agreements, particularly those 
relating to coffee and cocoa, negotiations on which are currently under way. 
 
This is also the place to affirm that, contrary to commonly-held views, 
we remain convinced, as far as we are concerned, of the ability of 
well-written international agreements on commodities to stabilize markets and 
thereby to foster the economic growth of countries that produce raw 
materials. Indeed, taking into account the overall importance of raw 
materials in the economies of developing countries, and in particular the 
extreme dependence of some of them on a single product or small number of 
products from which they draw their main source of revenue, we think it 
perfectly logical to acknowledge that these markets should be organized in 
such a way that, while guaranteeing regular supply for industries using these 
products, the prices remain stable so as not only to allow for decent earnings 
for the processing industries but also to ensure remunerative prices and 
predictable earnings for producer countries. 
Furthermore, mutatis mutandis, such thinking underlay the idea of the 
common agricultural policy of the European Economic Community (EEC), the major 
aim of which was to ensure the security of food supplies within the boundaries 
of the community at prices that were reasonable for the consumer and both 
stable and remunerative for the rural population. 
Indeed, no country in the world can remain indifferent to the drop in 
income of its peasants. The United States of America and the member States of 
the EEC have understood this so well that they spare no subsidy in helping 
their farmers keep their purchasing power on a par with their efforts. It is 
therefore difficult for us to understand why the same machinery that has 
functioned so well internally and regionally in the Western countries cannot 
be usefully adapted internationally within the framework of raw materials in 
the relationship between North and South. 

Taking all this into consideration, it is perfectly obvious that only the 
conclusion of international agreements aimed at promoting stability in the 
rates of raw materials at remunerative prices would foster the implementation 
of production policies guaranteeing the preservation of the environment. In 
this context, it is good that the Rio Conference emphasized the close link 
that exists between the deterioration of the environment, indebtedness, and 
the deterioration in the terms of trade. Indeed, Cote d'Ivoire, like many 
other countries, has had to intensify the exploitation of its natural 
resources in order to honour its international financial obligations. 
This situation is not in the interests of sustainable development. For 
that, as agreed in Rio, the industrialized countries must, as a matter of 
urgency, take the necessary steps to help in the transition of our economies 
towards sustainable development, especially in implementing decisions aimed at 
the elimination of obstacles in the trade of raw or processed goods and the 
transfer of new and additional financial resources to developing countries. 
In this regard. Agenda 21 has highlighted several ways to achieve the 
objectives with regard to the transfer of resources through the following 
machinery: through the special increase of resources in the form of the 
"Earth Increment" in the World Bank; through the global environmental facility 
that will meet next December in Abidjan and whose objective is to increase its 
resources from $1.1 billion to $4.5 billion; and through debt alleviation, 
especially for middle-income countries. 
It is also worth noting that in Rio, several countries promised to 
increase their transfer of resources to developing countries, committing 
themselves to achieve 1 per cent of their gross national product to official 
development assistance by the year 2000. Some of them have announced special 
contributions. By way of example, I cite the EEC, which hopes to reach 
 
$4 billion, and Japan, which hopes to reach $8 billion in three years. We can 
only express our sincere gratitude for these fortunate initiatives, just as we 
commend those countries that have committed themselves to making contributions 
during the current session of the General Assembly. 
Our hopes are placed in the Commission on Sustainable Development that is 
to meet at the ministerial level; its work will be decisive in following up on 
the implementation of Agenda 21 programmes and their integration. In this 
context, and on behalf of my delegation, I would like to offer my sincere 
congratulations to Mr. Maurice Strong for his magnificent work and to ask him 
to be kind enough to guide the first steps of the secretariat of that 
Commission, because in our view that is essential in order to guarantee the 
effective implementation and proficient and speedy follow-up of the 
commitments made in Rio. 
As regards the critical economic situation in Africa, we remain confident 
of the ability of the international community to mobilize itself in the 
effective support of the efforts of the African countries to realize the aims 
of the new United Nations agenda for the development of Africa for the 1990s 
adopted by the General Assembly in December 1991. The elements of this new 
agenda, dealing with the last decade of the twentieth century, constitute a 
major challenge that Africa must meet with success if it is not to be 
irredeemably marginalized at the dawn of the twenty-first century, so full of 
promise for humanity. 
That is why the African countries, aware of the importance of the current 
and future stakes, as well as of their primary responsibility in achieving 
growth and sustainable development, have firmly committed themselves to 
regional integration and to accelerating the democratization process of their 
internal institutions. 

That is why is it is important that conditions for growth and development 
in Africa be achieved as soon as possible, because they are quite obviously 
the sine qua non for the true and realistic exercise of the democracy that 
cements peace within African States, peace among African States, and peace 
between Africa and the rest of the world. 
As President Houphouet-Boigny often says: "Peace and poverty make poor 
bedfellows." That is why we exhort the international community to show more 
understanding for the question of remunerative prices for raw materials, upon 
which many developing countries depend, especially in Africa. Africa needs to 
be considered by the rest of the world as a partner rather than a burden. The 
partnership it seeks implies dignity rather than dependency, mutual interests 
rather than charity. 
The bipolar world that has held sway in the international order since 
1945 has crumbled. Since the time of Alexander of Macedonia, great empires 
have arisen only to collapse in a process that has been broadly described by 
Professor Paul Kennedy in his Rise and Fall of the Great Powers. 
Every century brings its share of innovations and surprises. The 
twentieth century which is now drawing to a close has brought great changes to 
human existence. It has seen people invent all sorts of instruments to 
advance thought, to cure as well as to kill. Today's world seems to have 
found unity through a certain number of values, among which is the primacy of 
law in international relations. Such a development can only strengthen the 
role of the United Nations in the maintenance of peace. 
It is thus up to every State to support the activity of our Organization 
in order to enable it to carry out its difficult task effectively. My  
country, which has always made a determined search for peace the cornerstone 
of its foreign policy, will not fail to make its contribution to the building 
of this noble enterprise and to the shaping of the new world order which is 
emerging and which, to be solid and lasting, must be linked to the search for 
a world of peace, justice, and shared well-being. 